Judgment insofar as appealed from modified on the law in accordance with the memorandum and as modified affirmed, with costs to the claimant. Appeal from order dismissed as academic. Memorandum: The judgment insofar as appealed from should be modified to conform with the rule laid down in Vescera V. State of New York (3 A D 2d 644). All concur. (Appeal from part of a judgment and order of the Court of Claims awarding claimant an allowance of interest on an award for appropriation of realty. The order denied defendant’s motion to amend the decision in respect to computation of interest and claimant’s cross motion to amend the decision.) Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ. [5 Misc 2d 841.]